SUMMARY ORDER
Plaintiff-Appellant William H. Doriss filed a complaint against the City of New Haven, the State of Connecticut, and thirty-three named individuals (including city officials, current and former state officials, and private persons), alleging that these defendants violated his constitutional rights in connection with his arrest, prosecution, and conviction on two counts of neglecting to restrain an animal from injuring another animal. On November 9, 2006, judgment was entered dismissing his complaint for failure to state a claim. Doriss appeals from this judgment. We assume the parties’ familiarity with the facts, procedural history, and scope of the issues presented on appeal.
This Court “review[s] de novo a district court’s dismissal of a complaint pursuant to Rule 12(b)(6), construing the complaint liberally, accepting all factual allegations in the complaint as true, and drawing all reasonable inferences in the plaintiffs favor.” Chambers v. Time Warner, Inc., 282 F.3d 147, 152 (2d Cir.2002). See also Weinstein v. Albright, 261 F.3d 127, 132 (2d Cir.2001) (noting that courts are instructed, in particular, to construe liberally the claims of pro se litigants raising civil rights complaints). Nevertheless, and for substantially the reasons expressed in the opinion of the district court judge, dated August 24, 2006, 2006 WL 2474916, we affirm the dismissal of Doriss’s complaint. We decline to consider Doriss’s claim of *38equitable estoppel, as it was not raised below. See Ford v. McGinnis, 352 F.3d 582, 594 n. 13 (2d Cir.2003) (citing Singleton v. Wulff, 428 U.S. 106, 120, 96 S.Ct. 2868, 49 L.Ed.2d 826 (1976)).
We have considered all of Plaintiff-Appellant’s claims and find them to be without merit. The judgment of the district court is therefore AFFIRMED.